Case 6:18-cv-00199-GAP-TBS Document 19 Filed 10/30/18 Page 1 of 2 PageID 73



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION
 CESIAH GARCIA,

          Plaintiff,

 v.                                                       Case No. 6:18-cv-00199-GAP-TBS

 SMARTPAY, LLC,

        Defendant.
____________________________________/

                                        JOINT STATUS REPORT

        1.       The Parties, pursuant to the Court’s Order referring the case to arbitration [Doc. 14], hereby

submit this joint status report.

        2.       The Preliminary Arbitration Hearing was held on October 26, 2018 and the Parties are

awaiting a Scheduling Order.

        3.       The Parties will continue to advise the Court regarding the status of this matter every 3

months (90) days.

        Respectfully submitted, this 30th day of October, 2018.



/s/ Amanda J. Allen, Esq.                                  /s/ Zina Gabsi, Esq.
Amanda J. Allen, Esquire                                   Zina Gabsi, Esquire
Florida Bar No. 0098228                                    Florida Bar No. 73789
THE CONSUMER PROTECTION FIRM                               BRYAN CAVE LEIGHTON PAISNER LLP
4030 Henderson Blvd                                        200 S. Biscayne Blvd., Suite 400
Tampa, FL 33629                                            Miami, FL 33131
Tele: (813) 500-1500                                       Tele: (786) 322-7500
Fax: (813) 435-2369                                        Fax: (786) 322-7501
Amanda@TheConsumerProtectionFirm.com                       zina.gabsi@bclplaw.com
Attorney for Plaintiff                                     Attorney for Defendant




                                                      1
Case 6:18-cv-00199-GAP-TBS Document 19 Filed 10/30/18 Page 2 of 2 PageID 74



                                       CERTIFICATE OF SERVICE

          I hereby certify that on the 30th day of October, 2018, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which will send notice of electronic filing to all counsel of

record.



                                                             /s/ Amanda J. Allen
                                                             Amanda J. Allen




                                                        2
